DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/20/2020

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over GLASS et al. 20150228772 in view of Li et al. 20190198319 (Li).

    PNG
    media_image1.png
    366
    575
    media_image1.png
    Greyscale


Regarding claim 1, fig. 19b of GLASS discloses a semiconductor device comprising:
a substrate;
a fin element over the substrate:
a plurality of first nanowires over the  fin element, wherein each of the first nanowires includes a first channel region (see dotted region with gate electrode), the first channel region has a first sidewall, a second sidewall and a top surface connecting the first sidewall and the second sidewall; and
a gate stack over the first channel regions of the first nanowires.
Glass does not disclose that both the first sidewall and the second sidewall have (111) crystalline orientation.

In view of such teaching, it would have been obvious to form a device of GLASS comprising wherein both the first sidewall and the second sidewall have (111) crystalline orientation such as taught by Li order to obtain a desired carrier mobility for desired type of transistors.

Regarding claim 10, fig. 19b of Glass discloses a semiconductor device comprising: 
a substrate;
a first nanowire (top wire) over the substrate, wherein the first nanowire has a first sidewall having crystalline orientation; 
a gate stack wrapping around a channel region of the first nanowire and covering the first sidewall having the crystalline orientation; and 
an epitaxy structure (cap – par [0046-0047]) wrapping around a source/drain region of the first nanowire and covering the first sidewall having the crystalline orientation.
Glass does not disclose that the sidewall having (111) crystalline orientation.
However, par [0031] of Li discloses a methods for forming single-crystal SiGe nanotubes with a substantially uniform thickness having the sidewalls of the SiGe nanotubes comprise primarily [111] crystalline orientation planes because the [111] crystalline orientation provides a good balance for both electron (e.g., for n-type transistors) and hole (e.g., for p-type transistors) mobility to obtain a desired carrier mobility.


Regarding claim 34, fig. 19b of GLASS discloses further comprising: a fin element between the first nanowire and the substrate; and an isolation feature surrounding the fin element.

Regarding claim 35, fig. 19b of GLASS discloses wherein the epitaxy structure completely surrounds the first nanowire (top wire).

Regarding claim 36, fig. 19b of GLASS discloses further comprising: a second nanowire (bottom wire) between the first nanowire and the substrate, the epitaxy structure further wraps around a source/drain region of the second nanowire, and the resulting structure would have been one wherein the second nanowire has a second sidewall having (111) crystalline orientation, and covering the second sidewall having the (111) crystalline orientation as per Li’s teaching.

Regarding claim 37, fig. 19b of GLASS discloses further comprising: an interlayer dielectric layer STI/spacer surrounding the epitaxy structure, wherein the epitaxy structure includes a first portion (one side of the gate) covering the first sidewall of the first nanowire and a second BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/184,722Docket No.: 0941-4037PUS1Reply dated September 23, 2020Page 6 of 15 Reply to Office Action of July 20, 2020portion (other side of gate) covering the second sidewall of the second nanowire, and the interlayer dielectric layer includes a protruding portion (spacer) sandwiched between the first portion and the second portion of the epitaxy structure.

s 1, 10, 21, 31 and 36-45 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. 20150340457 in view of Li.

    PNG
    media_image2.png
    614
    759
    media_image2.png
    Greyscale

Regarding claim 1, fig. 2Q of Xie discloses a semiconductor device comprising:
a substrate 102;
a fin element 104 over the substrate 102:
a plurality of first nanowires (108s) over the fin element, wherein each of the first nanowires includes a first channel region (region of nanowire overlapping 150 y-y cross-section), the first channel region has a first sidewall (side facing 138 in y-y), a second sidewall (side facing 138 in y-y) and a top surface connecting the first sidewall and the second sidewall; and
a gate stack 150 over the first channel regions of the first nanowires.

However, par [0031] of Li discloses a methods for forming single-crystal SiGe nanotubes with a substantially uniform thickness having the sidewalls of the SiGe nanotubes comprise primarily [111] crystalline orientation planes because the [111] crystalline orientation provides a good balance for both electron (e.g., for n-type transistors) and hole (e.g., for p-type transistors) mobility to obtain a desired carrier mobility.
In view of such teaching, it would have been obvious to form a device of Xie comprising wherein both the first sidewall and the second sidewall have (111) crystalline orientation such as taught by Li order to obtain a desired carrier mobility for desired type of transistors.

Regarding claim 10, fig. 2Q/2W of Xie discloses a semiconductor device comprising: 
a substrate 102;
a first nanowire 112 over the substrate, wherein the first nanowire has a first sidewall having crystalline orientation (sidewall is x-x view); 
a gate stack 150 wrapping around a channel region of the first nanowire and covering the first sidewall having the crystalline orientation; and 
an epitaxy structure 138 (par [0035]) wrapping around a source/drain region (region of 108 overlapping with 136) of the first nanowire and covering the first sidewall having the crystalline orientation.
Xie does not disclose that the sidewall having (111) crystalline orientation.
However, par [0031] of Li discloses a methods for forming single-crystal SiGe nanotubes with a substantially uniform thickness having the sidewalls of the SiGe nanotubes comprise primarily [111] crystalline orientation planes because the [ 111] crystalline orientation provides a good balance for both 
In view of such teaching, it would have been obvious to form a device of Xie comprising wherein the sidewall having (111) crystalline orientation such as taught by Li order to obtain a desired carrier mobility for desired type of transistors.
	Regarding claims 21, fig. 2Q/2W of Xie discloses a semiconductor device comprising: 
a substrate 102;
a first nanowire 112 (fig. 2Q) and a second nanowire 108 between the first nanowire 112 and the substrate 102, wherein both the first nanowire and the second nanowire have first sidewalls having crystalline surface;
 a first gate dielectric layer 151 (fig. 2Q) wrapping around  the first nanowire; 
a second gate dielectric layer 151 wrapping around the second nanowire;
a work function metal layer 153 (par [0043]) formed over the first gate dielectric layer and the second gate dielectric layer and extending between the first nanowire and the second nanowire; and 
a source/drain structure 138 (fig. 2Q) wrapping around the first nanowire and the second nanowire.
Xie does not disclose that the first sidewalls having (111) crystalline surface.
However, par [0031] of Li discloses a methods for forming single-crystal SiGe nanotubes with a substantially uniform thickness having the sidewalls of the SiGe nanotubes comprise primarily [111] crystalline orientation planes because the [ 111] crystalline orientation provides a good balance for both electron (e.g., for n-type transistors) and hole (e.g., for p-type transistors) mobility to obtain a desired carrier mobility.


Regarding claim 31, fig. 2Q of Xie discloses further comprising: a plurality of second nanowires (112s) over the substrate, wherein the first nanowires and the second nanowires are alternatingly stacked (see 106 then 112), each of the second nanowires includes a second channel region, the second channel region has a third sidewall, a fourth sidewall and a bottom surface connecting the third sidewall and the fourth sidewall, and the gate stack is over the second channel regions of the second nanowires.
Note the resulting structure would have been one comprising both the third sidewall and the fourth sidewall have (111) crystalline orientation.

Regarding claim 36, fig. 2Q of Xie discloses further comprising: a second nanowire 108 between the first nanowire and the substrate, and the resulting strucuture would have been one wherein the second nanowire has a second sidewall having (111) crystalline orientation, and the epitaxy structure further wraps around a source/drain region of the second nanowire and covering the second sidewall having the (111) crystalline orientation.

Regarding claim 37, fig. 2W of Xie further comprising: an interlayer dielectric layer 154 surrounding the epitaxy structure, wherein the epitaxy structure includes a first portion (left 138) covering the first sidewall of the first nanowire and a second BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/184,722Docket No.: 0941-4037PUS1 Reply dated September 23, 2020Page 6 of 15 Reply to Office Action of July 20, 2020 portion (middle 138) covering the second sidewall of the second nanowire, and the interlayer dielectric layer includes a protruding portion 154 sandwiched between the first portion and the second portion of the epitaxy structure.



Regarding claim 39 (see rejection of claim 21), Xie discloses wherein the gate stack comprising: a first gate dielectric layer wrapping around the first nanowire; a second gate dielectric layer wrapping around the second nanowire; and a work function metal layer between the first gate dielectric layer and the second gate dielectric layer.

Regarding claim 40, fig. 2Q of Xie discloses further comprising a gate electrode 155 over the work function metal layer 153.

Regarding claim 41, fig. 2Q of Xie discloses wherein the work function metal layer 153 includes a first portion covering the first sidewall of the first nanowire and a second portion covering the first sidewall of the second nanowire, and the gate electrode includes a first protruding portion sandwiched between the first portion and the second portion of the work function metal layer (see fig. 2Q showing 155 between left and right portion for first and second portions as claimed).

Regarding claim 42, fig. 2Q of Xie discloses wherein both the first nanowire and the second nanowire have second sidewalls having crystalline surface (see fig. 2Q showing x-x and y-y cross-section with sidewall intersecting) and intersecting the first sidewall.
Xie does not disclose that the second sidewalls having (111) crystalline surface.
However, par [0031] of Li discloses a methods for forming single-crystal SiGe nanotubes with a substantially uniform thickness having the sidewalls of the SiGe nanotubes comprise primarily [111] 
In view of such teaching, it would have been obvious to form a device of Xie and Li further comprising wherein second sidewalls having (111) crystalline surface such as taught by Li order to obtain a desired carrier mobility for desired type of transistors.

Regarding claim 43, it would have been obvious to form a device of Xie comprising wherein the work function metal layer includes a third portion covering the second sidewall of the first nanowire and a fourth portion covering the second sidewall of the second nanowire, and the gate electrode includes a second protruding portion sandwiched between the third portion and the fourth portion of the work function metal layer in order to form a uniform gate with uniform threshold voltage.

Regarding claim 44, fig. 2Q of Xie disclsoes further comprising: a fin element 104 between the second nanowire and the substrate; and an isolation feature 118 surrounding the fin element.

Regarding claim 45, fig. 2Q of Xie discloses further comprising: an oxide layer 120 between the second nanowire 108 and fin element and between the source/drain structure and the work function metal layer.

Claims 29, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Xie and Li in view of Wong et al. 20160225849.


    PNG
    media_image3.png
    431
    606
    media_image3.png
    Greyscale

However, fig. 2I of Wong discloses a plurality of nanowires 270 over a fin element, wherein in each of the first nanowires 270 includes a first channel region, the first channel region has a first sidewall (right incline), a second sidewall (left incline) and a top surface (upper left and upper right) connecting the first sidewall and the second sidewall, wherein the first sidewall and top surface of the first channel region form a first angle therebetween, wherein the first sidewall and the second sidewall of the first channel region form an acute angle therebetween and is defined by diamond-shaped cross-sectional profile forming an acute angle therebetween.
In view of such teaching it would have been obvious to form a device of Xie and Li comprising wherein the first sidewall and the second sidewall of the first channel region form an acute angle 
Xie and Li and Wong do not disclose wherein the first angle is in a range from about 50 degree to about 60 degree. 
However, note that difference between the claimed invention and the resulting device is the shape as defined by the second angle is in a range from about 50 degree to about 60 degree as claimed.   
Although the structure of Xie and Li and Wong do not teach the exact shape as that claimed by Applicant, the shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the support means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.	

Regarding claim 30, Xie and Li disclose claim 1, but do disclose wherein the first sidewall and top surface of the first channel region form a first angle therebetween, and the first angle is in a range from about 50 degree to about 60 degree.

    PNG
    media_image3.png
    431
    606
    media_image3.png
    Greyscale

However, fig. 2I of Wong discloses a plurality of nanowires 270 over a fin element, wherein in each of the first nanowires 270 includes a first channel region, the first channel region has a first sidewall (right incline), a second sidewall (left incline) and a top surface (upper left and upper right) connecting the first sidewall and the second sidewall, wherein the first sidewall and top surface of the first channel region form a first angle therebetween, wherein the first sidewall and the second sidewall of the first channel region form an acute angle therebetween and is defined by diamond-shaped cross-sectional profile forming an acute angle therebetween.
In view of such teaching it would have been obvious to form a device of Xie and Li comprising wherein the first sidewall and the second sidewall of the first channel region form an acute angle therebetween such as taught by Wong in order to use specific etching process defined by crystallographic plane of the material.

 

Xie and Li and Wong do not disclose wherein the second angle is in a range from about 50 degree to about 60 degree.
However, fig. 2I of Wong discloses a plurality of nanowires 270 over a fin element, wherein in each of the first nanowires 270 includes a first channel region, the first channel region has a first sidewall (right incline), a second sidewall (left incline) and a top surface (upper left and upper right) connecting the first sidewall and the second sidewall, wherein the first sidewall and top surface of the first channel region form a first angle therebetween, wherein the first sidewall and the second sidewall of the first channel region form an acute angle therebetween and is defined by diamond-shaped cross-sectional profile forming an acute angle therebetween.
In view of such teaching it would have been obvious to form a device of Xie and Li comprising wherein the first sidewall and the second sidewall of the first channel region form an acute angle therebetween such as taught by Wong in order to use specific etching process defined by crystallographic plane of the material.
Xie and Li and Wong do not disclose wherein the second angle is in a range from about 50 degree to about 60 degree. 
However, note that difference between the claimed invention and the resulting device is the shape as defined by the second angle is in a range from about 50 degree to about 60 degree as claimed.   
Although the structure of Xie and Li and Wong do not teach the exact shape as that claimed by Applicant, the shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the support means is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.